Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. The applicant contends
III. The Rejection of Claims 1-19 under 35 U.S.C. & 103(a) 
Independent claim 1 was rejected under 35 U.S.C. § 103(a) as allegedly being unpatentable over the proposed combination of Harel, Chew, and Jung. 
Applicant's independent claim 1 is directed to a portable video streaming device configured to stream video content that includes: 
a housing having a top assembly portion and a bottom assembly 
portion, wherein the top assembly portion is connected to the 
bottom assembly portion with fasteners to form the housing, and wherein the bottom assembly portion has a sidewall that includes 
(i) a first opening to a high definition multimedia interface (HDMI) connector configured to removably connect to an HDMI port of a display device and (ii) a second opening to a power connector configured to removably connect to a power source, wherein the first opening in the sidewall is positioned at an end of the housing and wherein the second opening in the sidewall is positioned at an 
opposing end of the housing; 
a printed circuit board substrate disposed within the housing, wherein the printed circuit board substrate includes electronic circuitry configured to: 
receive video content wirelessly from an external computing device that is wirelessly connected to the streaming device over a communications network; and transmit the video content through the HDMI connector to an external speaker device; and 
an output cord having a first end portion fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable video streaming device and a second end portion having the HDMI connector that is configured to be removably connected to the HDMI port of the display device. 
(Emphasis added.) 

In rejecting independent claim 1, the Examiner contends that Harel discloses "an output (Fig. 1, label 110 shows an HDMI connector) having a first end portion fixedly connected to the printed circuit board substrate within the housing (Fig. 1, label 110 is fixedly coupled to the housing) and a second end portion having the HDMI connector (Fig. 1, label 110 shows an HDMI connector) that is configured to be removably connected to the HDMI port of the display device (Fig. 2, label 118, Fig. 1, label 118 is removably coupled to the media port of the display device)." (Office Action, page 5.) For the Examiner's convenience, FIG. 1 of Harel has been reproduced below.

fig 1 of the prior art

Applicant respectfully submits, however, that the HDMI transmitter (Tx) connector of Harel clearly does not correspond with "an output cord having a first end portion fixedly 

	The examiner disagrees. The examiner has clearly indicated in the office action the limitations Harel et al discloses. The remarks above merely states the limitation is not disclosed, but fails to provide reasoning and/or explanation as to why the applicant believes such limitation is not disclosed by Harel et al. Furthermore, MPEP Section 2145 IV. Arguing against references individually states “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. …” Such remarks are merely directed to a single reference Harel et al as opposed to the  combination of Harel et al in view of Chuang.
In addition, the Examiner contends that "Harel et al. discloses an HDMI connector output having the first end portion connected to the portable video streaming device and the second end portion (Fig. 1, label 110, 118, 102), but fails to disclose the HDMI connector output is an output cord having a first end portion that is fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable device." (Office Action, page 8.) Nevertheless, the Examiner contends that Chuang discloses this feature, particularly referring to FIG. 1 of Chuang. (Id.) FIG. 1 of Chuang has been reproduced below for the Examiner's convenience.

fig 1 of Chuang 

Chuang, on the other hand, describes a "High-Definition Multimedia Interface ... cable assembly with protection capability." (Chuang, paragraph [0002].) Applicant respectfully submits that the HDMI cable of Chuang is not an HDMI connector output "having a first end portion fixedly connected to the printed circuit board substrate within the housing ... and a second end portion having the HDMI connector that is configured to be removably connected to the HDMI port of the display device." Rather, the Examiner points to the portion of Chuang that merely describes that "the circuit board 2 is electrically connected with pins (not shown) of the first connecting head 1." (Chuang, paragraph [0016].) This is clearly not "a first end portion [of the output cord] that is fixedly connected to the printed circuit board substrate within the housing," much less that "the first end portion of the output cord is not removable from the portable device." 

	The examiner disagrees. The limitation recites “an output cord”, “a first end portion fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable video 
1) “a first end portion” (For example, what constitutes as a first end portion of the output cord?), 
2) “an output cord” (For example, what constitutes as an output cord?), 
3) the first end portion’s connection that is “fixedly connected to the printed circuit board substrate within the housing such that the first end portion of the output cord is not removable from the portable video streaming device …” (For example, what connection is used to provide a fixed connection to the printed circuit board substrate?) and
4) “fixedly connected” (For example, is there a time period that is considered for which a connection would be “fixedly connected”? How is a fixed connection built? Are specificities to such a connection?).
Due to the lack of recited claimed language indicating boundaries of the limitations above, the claimed language is broadly interpreted in light of the applicant’s specification an output cord comparing a first end portion or end section or end connector that is in some way connected to a printed circuit substrate that is fixed in such a manner “that the first end portion of the output cord is not removable from the portable video streaming device …”. Such output cord also comprises an HDMI 

For at least the reasons discussed above, the proposed combination of Harel, Chew, Jung, and Chuang does not disclose or suggest the portable video streaming device of claim 1. Independent claim 1 is, therefore, allowable. 

The examiner disagrees. Please see the rebuttal above and office action mailed 10/25/2021.

Claims 3-19, each of which depends from independent claim 1, are allowable for at least the same reasons that independent claim 1 is allowable. 
Accordingly, applicant respectfully requests that the rejections of claims 1 and 3-19 under 35 U.S.C. § 103(a) be withdrawn. 

The examiner disagrees. Such claims are dependent on respective independent claims. Please see the rebuttal of the respective independent claim above and office action mailed 10/25/2021.
For the reasons stated above, the office action mailed 10/25/2021 in light of the claims are previously and originally presented. Please see the office action mailed 10/25/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655